      Case: 18-40246   Document: 00515046733 Page: 1 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 1 of 13 PageID #: 6218




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                       United States Court of Appeals
                                                                Fifth Circuit

                                     No. 18-40246             FILED
                                                           July 2, 2019
                                                         Lyle W. Cayce
 STATE OF TEXAS                                               Clerk

              Plaintiff - Appellee


 CHIPOTLE MEXICAN GRILL, INCORPORATED; CHIPOTLE SERVICES,
 L.L.C.,

              Petitioners - Appellees

 v.

 UNITED STATES DEPARTMENT OF LABOR

              Defendant


 CARMEN ALVAREZ, and her Counsel,

              Respondent - Appellant




                 Appeal from the United States District Court
                      for the Eastern District of Texas


 Before JOLLY, DENNIS, and HIGGINSON, Circuit Judges.
 JAMES L. DENNIS, Circuit Judge:
       In November 2016, the United States District Court for the Eastern
 District of Texas (the Texas federal court) enjoined the Department of Labor’s
      Case: 18-40246   Document: 00515046733 Page: 2 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 2 of 13 PageID #: 6219


                            No. 18-40246
 (DOL) proposed Fair Labor Standards Act (FLSA) Overtime Rule 1 and
 specifically enjoined the DOL from implementing and enforcing that proposed
 rule, pending further order of that court. The proposed Overtime Rule raised
 the salary threshold of executive, administrative, or professional employees
 exempted from the FLSA’s requirement that employers provide overtime pay.
 In June 2017, Carmen Alvarez, a restaurant worker in New Jersey, sued her
 former employer, Chipotle Mexican Grill, Inc. and Chipotle Services, L.L.C.
 (Chipotle), in the United States District Court for the District of New Jersey
 (the New Jersey federal court) for unpaid overtime pay, relying on the proposed
 Overtime Rule. In her suit, Alvarez contended that, because Texas federal
 court’s injunction did not stay the effective date of the proposed Overtime Rule,
 the rule and its higher salary level for exempt employees became effective and
 Alvarez, whose salary was below that level, was entitled to overtime pay as a
 non-exempt employee.
       One week after filing its answer in the New Jersey federal court,
 Chipotle moved in the Texas federal court to hold Alvarez and her attorneys in
 contempt. 2 After a hearing, the Texas federal court held Alvarez and her
 counsel in contempt, reasoning that they were bound by the November 2016
 injunction because they had acted in privity with the DOL and therefore their
 lawsuit and allegations against Chipotle in the New Jersey federal court were
 in violation of the injunction. The court also assessed attorneys’ fees against
 them. Alvarez and her attorneys appealed.
       The issue is whether the Texas federal court may hold Carmen Alvarez
 and her lawyers in contempt for filing the FLSA lawsuit against Chipotle in

       1  The Overtime Rule is also referred to as the Final Rule by the parties, and was
 published in the Federal Register as follows: Defining and Delimiting the Exemptions for
 Executive, Administrative, Professional, Outside Sales and Computer Employees, 81 Fed.
 Reg. 32,391-01, 32,393 (May 23, 2016) (to be codified at 29 C.F.R. pt. 541).
        2 Chipotle filed its answer in the New Jersey federal court on July 26, 2017 and its

 motion for contempt in the Texas federal court on August 1, 2017.
                                             2
      Case: 18-40246   Document: 00515046733 Page: 3 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 3 of 13 PageID #: 6220


                                No. 18-40246
 the New Jersey federal court and contending that she was entitled to overtime
 pay according to the proposed Overtime Rule. We conclude that Texas federal
 court did not have the authority under Rule 65(d) of the Federal Rules of Civil
 Procedure to hold Alvarez and her attorneys in contempt, because Alvarez and
 her attorneys did not act in privity with, and she was not adequately
 represented by, the DOL in the injunction case; hence, the Texas federal court
 lacked personal jurisdiction over Alvarez and her attorneys. Accordingly, we
 reverse the judgment of the District Court, including the award of attorneys’
 fees against Alvarez and her lawyers, and we render judgment in their favor.
                                   I.     BACKGROUND
       A.       The Nevada v. DOL Injunction
       On November 22, 2016, in Nevada v. United States Dep’t of Labor, 218
 F. Supp. 3d 520, 524–25 (E.D. Tex. 2016), the Texas federal court entered a
 preliminary injunction against the DOL and its agents in favor of Nevada and
 twenty other states, 3 enjoining the Overtime Rule and the DOL from enforcing
 or implementing the rule.              Specifically, the Overtime Rule proposed to
 substantially expand the class of employees entitled to overtime pay by raising
 the salary threshold by which executive, administrative, and professional
 employees are exempted from the right to overtime pay under the FLSA.
       B.       The Alvarez v. Chipotle Action (The New Jersey Action)
       In June 2017, six months after the district court’s preliminary injunction
 in Nevada v. DOL, Carmen Alvarez, through her lawyers (together with
 Alvarez, Respondents), filed a lawsuit against Chipotle, her former employer,

       3   The injunction, in relevant part, read as follows:
                [T]he Department’s Final Rule described at 81 Fed. Reg. 32,391
                is hereby enjoined. Specifically, Defendants are enjoined from
                implementing and enforcing the following regulations as
                amended by 81 Fed. Reg. 32,391; 29 C.F.R. §§ 541.100, 541.200,
                541.204, 541.300, 541.400, 541.600, 541.602, 541.604, 541.605,
                and 541.607 pending further order of this Court.

                                                 3
      Case: 18-40246   Document: 00515046733 Page: 4 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 4 of 13 PageID #: 6221


                                 No. 18-40246
 in New Jersey federal court alleging Chipotle violated the Overtime Rule by
 classifying Alvarez as exempt despite her weekly salary falling below the
 revised higher threshold. Alvarez’s pleadings acknowledged that the DOL had
 been enjoined from enforcing or implementing the Overtime Rule, but
 contended that, because the district court in Nevada v. DOL had not stayed
 the Overtime Rule’s effective date under the Administrative Procedure Act, the
 rule itself had taken effect on December 1, 2016. Chipotle answered that, in
 its view, the Nevada v. DOL order prevented the Overtime Rule from ever
 becoming effective in any way. 4          The New Jersey action has been stayed
 pending disposition of this appeal. 5
        C.     The Present Contempt Proceeding by Chipotle Against
               Alvarez and Her Counsel
        On August 1, 2017, Chipotle filed a motion against Respondents in the
 Texas federal court in the Nevada v. DOL action, asking that court to hold
 them in contempt for violating the injunction issued in that case. 6 Other than
 filing an answer in the New Jersey action, Chipotle did not further engage in
 that litigation. 7 Chipotle contended in its contempt motion that Alvarez was
 bound by the injunction because the DOL had adequately represented her
 interests in that litigation, making her its privy, and that the court should hold
 her and her lawyers in contempt for alleging and invoking the Overtime Rule
 in the New Jersey action. Respondents argued that the Texas federal court
 lacked personal jurisdiction over them; that the Nevada v. DOL injunction did
 not bind them under Rule 65(d) of the Federal Rules of Civil Procedure because


        4  Answer and Affirmative and Other Defenses, Alvarez v. Chipotle Mex. Grill, Inc., et
 al., No. 2:17-cv-4095 (D.N.J. July 26, 2017), ECF No. 5.
         5 Order Granting Stay, No. 2:17-cv-4095 (D.N.J. May 8, 2018), ECF No. 37.
         6 At the time of Alvarez’s New Jersey action and Chipotle’s contempt motion, the

 Texas federal court had not yet entered a final judgment in the Nevada v. DOL litigation. It
 did so later in August 2017, declaring the Overtime Rule “invalid.”
         7 See Answer ¶¶ 22-23, Alvarez v. Chipotle, No. 2:17-cv-4095 (D.N.J. July 26, 2017),

 ECF No. 5.
                                              4
      Case: 18-40246   Document: 00515046733 Page: 5 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 5 of 13 PageID #: 6222


                                  No. 18-40246
 they were not in privity with the DOL or otherwise subject to the terms of Rule
 65(d); and that the terms of the injunction did not foreclose the filing of private
 FLSA lawsuits. Respondents submitted uncontradicted declarations attesting
 that they had not in any way participated, coordinated, or acted in concert with
 the federal defendants in the Nevada v. DOL case.
        On March 19, 2018, the district court granted Chipotle’s motion and held
 Respondents in contempt.              In its opinion, the district court rejected
 Respondents’ argument that it lacked personal jurisdiction over them.                        It
 concluded that Alvarez was bound by the injunction in privity with the DOL
 because the DOL represents the interests of employees like Alvarez; that its
 injunction was “wholly unambiguous” in proscribing the filing of private
 lawsuits alleging or invoking the Overtime Rule; and that, although Chipotle’s
 service of process on Respondents was imperfect, Respondents had not proven
 they were prejudiced thereby.             The court ordered that Respondents pay
 Chipotle’s attorneys’ fees for the contempt proceeding. 8 Respondents timely
 appealed, 9 contending that the Texas federal court’s injunction did not bind
 them in any way.
                            II.    STANDARD OF REVIEW
        We review a district court’s contempt determination for abuse of
 discretion. See Piggly Wiggly Clarksville, Inc. v. Mrs. Baird’s Bakeries, 177
 F.3d 380, 382 (5th Cir. 1999). Thus, “[t]he district court’s underlying findings
 of fact are reviewed for clear error and its underlying conclusions of law
 reviewed de novo.” Am. Airlines, Inc. v. Allied Pilots Ass’n, 228 F.3d 574, 578
 (5th Cir. 2000).      The district court’s ultimate finding that privity existed

        8  The district court refused to limit the contempt finding to senior attorneys with
 decisionmaking authority but imposed it on junior attorneys and local counsel as well.
         9 As to nonparties, a contempt order constitutes a final order for purposes of appellate

 jurisdiction. See S. Ry. Co. v. Lanham, 403 F.2d 119, 124 (5th Cir. 1968) (“[A]n adjudication
 of civil contempt is final and appealable as to a non-party who would be unable to appeal
 from the final decision on the merits”).
                                                5
      Case: 18-40246   Document: 00515046733 Page: 6 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 6 of 13 PageID #: 6223


                             No. 18-40246
 between Respondents and the DOL is a legal conclusion that we review de
 novo. See Drummond Co. v. Dist. 20, United Mine Workers of Am., 598 F.2d
 381, 385 (5th Cir. 1979) (“While the district court’s findings of facts . . . will be
 reviewed under the clearly erroneous standard, the interpretation of the scope
 of the injunctive orders is a question of law to be determined by the
 independent judgment of this Court.”). Similarly, we review legal conclusions
 surrounding a determination of personal jurisdiction de novo, while reviewing
 underlying factual findings for clear error. See In re Chinese-Manufactured
 Drywall Products Liab. Litig., 753 F.3d 521, 528–29 (5th Cir. 2014).
                               III.   DISCUSSION
       A.     The District Court Erred in Concluding that Respondents
              Acted in Privity with the DOL
       We consider here the proper reach of an injunction—specifically, the
 extent to which an injunction can bind individuals who are not parties to the
 action in which the injunction is entered.         “‘It is a principle of general
 application . . . that one is not bound by a judgment in personam in a litigation
 in which he is not designated as a party or to which he has not been made a
 party by service of process.’” Taylor v. Sturgell, 553 U.S. 880, 884 (2008)
 (quoting Hansberry v. Lee, 311 U.S. 32, 40 (1940)); Zenith Radio Corp. v.
 Hazeltine Research, Inc., 395 U.S. 100, 110 (1969) (“It is elementary that one
 is not bound by a judgment in personam resulting from litigation in which he
 is not designated as a party or to which he has not been made a party by service
 of process.”); see also Freeman v. Lester Coggins Trucking, Inc., 771 F.2d 860,
 865–66 (5th Cir. 1985) (“An underlying principle is that ‘[i]t is a violation of
 due process for a judgment [in a prior suit] to be binding on a litigant who was
 not a party or a privy and therefore has never had an opportunity to be heard.’”
 (quoting Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 327 n.7 (1979))).
 This principle derives from the “‘deep-rooted historic tradition that everyone


                                          6
      Case: 18-40246   Document: 00515046733 Page: 7 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 7 of 13 PageID #: 6224


                             No. 18-40246
 should have his own day in court.’” Taylor, 553 U.S. at 892–93 (quoting
 Richards v. Jefferson Cty., 517 U.S. 793, 798 (1996)). The central exception to
 this principle limiting the effect of judgments to parties is where nonparties
 have actual notice of an injunction and aid and abet or act in concert with a
 named defendant or as the defendant’s privy in violating the injunction. See
 WRIGHT, MILLER & KANE, 11A FED. PRAC. & PROC. CIV. § 2956, at 384–85 (3d
 ed. 2013); see also Richards, 517 U.S. at 798 (“Of course, these principles do
 not always require one to have been a party to a judgment in order to be bound
 by it. Most notably, there is an exception when it can be said that there is
 ‘privity’ between a party to the second case and a party who is bound by an
 earlier judgment.”); Nat’l Spiritual Assembly of Baha’is of U.S. Under
 Hereditary Guardianship, Inc. v. Nat’l Spiritual Assembly of Baha’is of U.S.,
 Inc., 628 F.3d 837, 847 (7th Cir. 2010).
       “Rule 65(d) of the Federal Rules of Civil Procedure, which governs
 injunctions and temporary restraining orders, codifies both the general
 principle and its exceptions.” Nat’l Spiritual Assembly of Baha’is, 628 F.3d at
 847; see Regal Knitwear Co. v. N.L.R.B., 324 U.S. 9, 14 (1945) (noting that Rule
 65(d) “is derived from the commonlaw doctrine that a decree of injunction not
 only binds the parties defendant but also those identified with them in interest,
 in privity with them, represented by them or subject to their control” (internal
 quotation omitted)); 11A FED. PRAC. & PROC. CIV. § 2956, at 382 (“Rule 65(d)(2)
 does not really add or detract from the range of persons that were bound by a
 decree under basic equity practice and due-process principles applied on the
 equity side of the federal courts prior to 1938.”).
       Rule 65(d)(2) provides that an injunction “binds only the following who
 receive actual notice of it by personal service or otherwise: (A) the parties; (B)
 the parties’ officers, agents, servants, employees, and attorneys; and (C) other
 persons who are in active concert or participation with anyone described in

                                         7
      Case: 18-40246   Document: 00515046733 Page: 8 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 8 of 13 PageID #: 6225


                                   No. 18-40246
 Rule 65(d)(2)(A) or (B).” FED. R. CIV. P. 65(d)(2). The portion of the rule stating
 its only significant exception, subpart (C), contemplates two categories of
 persons who may be bound by an injunction. See 11A FED. PRAC. & PROC. CIV.
 § 2956, at 384–85. First, “a nonparty may be held in contempt if he aids or
 abets an enjoined party in violating an injunction”; second, “an injunction may
 be enforced against a nonparty in ‘privity’ with an enjoined party.” Nat’l
 Spiritual Assembly of Baha’is, 628 F.3d at 848–49; 11A FED. PRAC. & PROC.
 CIV. § 2956, at 384–85 (citing, inter alia, Am. Airlines, Inc. v. Allied Pilots
 Ass’n, 53 F. Supp. 2d 909 (N.D. Tex. 1999), aff’d, 228 F.3d 574 (5th Cir. 2000)).
       For privity, “[f]ederal courts have deemed” three “types of relationships
 ‘sufficiently close’ to justify preclusion”: (1) “a non-party who has succeeded to
 a party’s interest in property,” (2) “a non-party who controlled the original
 suit,” and (3) “a non-party whose interests were represented adequately by a
 party in the original suit.” Sw. Airlines Co. v. Tex. Int’l Airlines, Inc., 546 F.2d
 84, 95 (5th Cir. 1977). As to the third type, adequate representation does not
 exist where a nonparty is merely interested in the same issue or same set of
 facts, “or because the issue being litigated is one that might affect their
 interests by providing a judicial precedent that would be applied in a
 subsequent action.” 11A FED. PRAC. & PROC. CIV. § 2956, at 390 (citing Int’l
 Bhd. of Teamsters v. Keystone Freight Lines, 123 F.2d 326 (10th Cir. 1941);
 Baltz v. The Fair, 178 F. Supp. 691, 693 (N.D. Ill. 1959), aff’d, 279 F.2d 899
 (7th Cir. 1960)). “Similarly, the mere fact that a person has committed the
 enjoined act does not necessarily mean that the injunction should be enforced
 against that person.” 11A FED. PRAC. & PROC. CIV. § 2956, at 390. Ultimately,
 a determination that privity exists “represents a legal conclusion that the
 relationship between the one who is a party on the record and the non-party is
 sufficiently close.” Sw. Airlines, 546 F.2d at 95; Freeman, 771 F.2d at 864; see



                                          8
      Case: 18-40246   Document: 00515046733 Page: 9 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 9 of 13 PageID #: 6226


                                 No. 18-40246
 also Nat’l Spiritual Assembly of Baha’is, 628 F.3d at 849 (noting same in the
 context of enforcing an injunction).
       Here, the first two subparts of Rule 65(d)(2), as well as the “aiding and
 abetting” theory, are undisputedly inapplicable. Respondents are clearly not
 parties to the Nevada v. DOL case; nor are they any “parties’ officers, agents,
 servants, employees, and attorneys.”         FED. R. CIV. P. 65(d)(2)(A)–(B).
 Furthermore, although they had notice of the injunction, as demonstrated by
 the references in the complaint in the New Jersey action, it is uncontested that
 Respondents did not aid and abet, or otherwise assist or act in concert with,
 the DOL or any of the its agents to violate the injunction.           In holding
 Respondents in contempt, the district court relied on the concept of adequate
 representation, holding that the DOL adequately represented Alvarez’s
 interests in the Nevada v. DOL litigation.        However, the district court’s
 assessment that the DOL adequately represented Alvarez’s interests was
 mistaken. We have held that privity by virtue of adequate representation
 requires “the existence of an express or implied legal relationship in which
 parties to the first suit are accountable to non-parties who file a subsequent
 suit raising identical issues,” Pollard v. Cockrell, 578 F.2d 1002, 1008 (5th Cir.
 1978), and that “a showing of parallel interests” alone is insufficient, Freeman,
 771 F.2d at 864; see also Benson & Ford, Inc. v. Wanda Petroleum Co., 833 F.2d
 1172, 1175 (5th Cir. 1987). There is no evidence of such an express or implied
 legal relationship between Alvarez and the DOL here.
       In erroneously finding Respondents in privity with the DOL, the district
 court relied exclusively on this court’s preclusion decision in Southwest Airlines
 Co. v. Texas International Airlines, Inc., 546 F.2d 84 (5th Cir. 1977). However,
 the holding of preclusion in Southwest Airlines is inapposite here.          The
 Southwest Airlines litigation began when the Cities of Dallas and Fort Worth
 and the Dallas/Fort Worth Regional Airport Board (the DFW Airport Board)

                                         9
      Case: 18-40246   Document: 00515046733 Page: 10 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 10 of 13 PageID #: 6227


                                   No. 18-40246
  filed a federal declaratory judgment action to exclude Southwest, an intrastate
  airline carrier, from using Love Field in Dallas, under a bond ordinance calling
  for the phase-out of commercial air service at that airport. See Southwest
  Airlines, 546 F.2d at 87. Southwest counterclaimed for a declaratory judgment
  of its right to remain at Love Field. Id. The district court declared that the
  cities and the DFW Airport Board could not lawfully exclude Southwest from
  using Love Field. Id. at 88. The Fifth Circuit affirmed. Id. (citing City of
  Dallas v. Sw. Airlines Co., 494 F.2d 773, 776–77 (5th Cir. 1974)). Several
  interstate airlines next filed claims in Texas state court seeking to compel
  Southwest to cease using Love Field. Id. At Southwest’s behest, the federal
  district court then preliminarily enjoined the state suit, thereby precluding the
  cities, the DFW Airport Board and the interstate airlines from relitigating in
  state court or in any other court, Southwest’s right of access to Love Field. Id.
  at 89.
           In affirming the district court’s order enjoining the state suit, this court
  held that the interstate airline plaintiffs were in privity with the governmental
  entities—the cities of Dallas and Fort Worth, and the DFW Airport Board—in
  the prior federal suit for preclusion purposes because the “legal interests of the
  carriers do not differ from those of [the government entities] in [the earlier
  lawsuit]” and thus “they received adequate representation in the earlier
  litigation and should be bound by the judgment.” Id. at 100. This court was
  careful to note that the government entities adequately represented the
  plaintiff carriers’ interests in this later litigation only because of certain
  specific facts: (1) the carriers “d[id] not claim a breach of legal duty by
  Southwest, apart from the alleged violation of the general duty to obey valid
  ordinances,” (2) “the carriers request[ed] the same remedy denied the
  [government entities], namely the enforcement of the phase-out provision of
  the ordinance to exclude Southwest from Love Field,” and (3) “the ordinance

                                            10
      Case: 18-40246   Document: 00515046733 Page: 11 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 11 of 13 PageID #: 6228


                                  No. 18-40246
  does not establish a statutory scheme looking toward private enforcement of
  its requirements.” Id. at 100; see also WRIGHT, MILLER & COOPER, 18A FED.
  PRAC. & PROC. JURIS. § 4458.1 (3d ed. 2017), at 573–74 (in discussing
  Southwest, identifying these three considerations as the support for the basic
  conclusion of no private legal wrong, and therefore preclusion through privity).
        The district court was in error in concluding that Southwest supports a
  finding of privity between Respondents and the DOL. Alvarez’s FLSA action
  in New Jersey relies on far more than a “general duty to obey valid ordinances”
  as those at issue in the interstate airlines’ lawsuit in Southwest, see 546 F.2d
  at 100. The FLSA imposes a legal duty on every employer to pay overtime to
  non-exempt employees and, unlike the phase-out ordinance at issue in
  Southwest, explicitly establishes a private right of action to enforce that duty.
  See 29 U.S.C. §§ 207, 216(b); see also Benson & Ford, Inc., 833 F.2d at 1175–
  76 (distinguishing Southwest by noting that “[o]ur holding rested on the
  proposition that private parties cannot relitigate to enforce an ordinance after
  the public body fails in its attempt to enforce the same ordinance,” whereas the
  plaintiff in Benson & Ford “[did] not seek to relitigate [another party’s] rights”).
        Importantly, in Southwest, this court expressly endorsed the proposition
  that government actors would not be in privity with private litigants under
  Title VII, a federal employment statute that, similar to the FLSA, authorizes
  both government litigation and private actions. See 546 F.2d at 98 (citing
  Rodriguez v. E. Tex. Motor Freight, 505 F.2d 40 (5th Cir. 1977), vacated on
  other grounds sub nom. E. Tex. Motor Freight Sys. Inc. v. Rodriguez, 431 U.S.
  395 (1977); Williamson v. Bethlehem Steel Corp., 468 F.2d 1201 (2d Cir. 1972)).
  In doing so, this court noted that “litigation by a government agency will not
  preclude a private party from vindicating a wrong that arises from related facts
  but generates a distinct, individual cause of action.” Southwest, 546 F.2d at
  98. Such actions, like Alvarez’s FLSA lawsuit, are “for violation of distinct

                                          11
      Case: 18-40246   Document: 00515046733 Page: 12 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 12 of 13 PageID #: 6229


                                 No. 18-40246
  legal duties owed individual employees,” rather than “for violation of legal
  duties owed the public.” Id.
         More generally, Chipotle’s theory that the DOL represents every
  worker’s legal interests through its enforcement of the FLSA so as to bind every
  worker in the United States to an injunction where the DOL is the only bound
  party lacks authoritative support. Although, as the district court noted, the
  FLSA concerns itself with “the general welfare of employees employed in
  certain industries engaged in American commerce,” Congress’s statement of
  such a policy does not create a legal nexus or the kind of close identity of
  interests between a party to litigation and a nonparty required to amount to
  privity. Instead, as in Title VII discrimination suits, Alvarez’s New Jersey
  action “claim[s] remedies distinct from the relief imposed in the government
  litigation” and complains of a “violation of distinct legal duties owed individual
  employees.” Southwest, 546 F.2d at 98–99 (citing Rodriguez, 505 F.2d 40;
  Williamson, 468 F.2d 1201). 10
         Because Respondents were not in privity with the DOL and not
  otherwise bound by the injunction, the district court erred in granting
  Chipotle’s motion for contempt. 11




         10  We intimate no view whatever on the merits of Alvarez’s contentions in the New
  Jersey action, as those contentions are before the New Jersey federal court rather than this
  court.
          11 As the district court correctly noted, this court has held that “[t]he movant in a civil

  contempt proceeding bears the burden of establishing by clear and convincing evidence: (1)
  that a court order was in effect; (2) that the order required certain conduct by the respondent;
  and (3) that the respondent failed to comply with the court’s order.” Petroleos Mexicanos v.
  Crawford Enters., 826 F.2d 392, 401 (5th Cir. 1987). However, because we disagree with the
  district court’s conclusion that the Alvarez and her lawyers acted in privity with the DOL or
  were represented by the DOL so as to be bound by the district court’s injunction, application
  of that standard is pretermitted here. Likewise, the district court’s ruling on whether process
  was properly served on Respondents is pretermitted.
                                                 12
      Case: 18-40246   Document: 00515046733 Page: 13 Date Filed: 07/24/2019
Case 4:16-cv-00731-ALM Document 152-1 Filed 07/24/19 Page 13 of 13 PageID #: 6230


                                No. 18-40246
         B.     The District Court Lacked Personal Jurisdiction Over
                Respondents
         Because the district court’s contempt order exceeded the bounds of Rule
  65(d), its exercise of jurisdiction over Respondents was also improper. 12 The
  district court did not find that minimum contacts supported its exercise of
  jurisdiction over Respondents, and instead relied exclusively on the principle
  expressed in Waffenschmidt v. McKay, 763 F.2d 711, 714 (5th Cir. 1985), that
  “[n]onparties who reside outside the territorial jurisdiction of a district court
  may be subject to that court’s jurisdiction if, with actual notice of the court’s
  order, they actively aid and abet a party in violating that order.” As we have
  concluded, Respondents did not aid and abet the DOL or participate in the
  Nevada v. DOL injunction litigation in any manner. Thus, there was no basis
  for the district court’s exercise of personal jurisdiction over Respondents.
                                               ***
         For these reasons, the judgment of the district court is REVERSED, and
  judgment is RENDERED in favor of Respondents.




         12Because we reverse the district court’s contempt order on the basis of Rule 65(d)
  and lack of personal jurisdiction, we also reverse the district court’s award of attorneys’ fees
  to Chipotle.
                                                13
